Citation Nr: 1445403	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hydrocele, claimed as a right testicle condition.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a June 2010 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in November 2010 for a VA examination.  The record reflects that both the issues of entitlement to service connection for hepatitis C, as well as entitlement to service connection for hydrocele, claimed as a right testicle condition, were remanded by the Board.  However, in November 2011, the Appeals Management Center issued a rating decision awarding entitlement to service connection for hepatitis C.  As such, only the issue of entitlement to service connection for hydrocele, claimed as a right testicle condition, is now before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

In November 2010, the Board remanded the appeal for a VA urological examination with a physician in order to determine whether the Veteran had a current testicular disorder, and, if so, opine as to whether the disorder was at least as likely as not related to military service.  Specifically, the examiner was asked to discuss the notations of a swollen right testicle included within the Veteran's service treatment records (STRs) in May 1974 and May 1975, as well as the Veteran's lay statements of ongoing pain since service.

In January 2011, a VA nurse practitioner provided only a medical opinion, stating that there was no diagnostic evidence of a testicular condition.  It appears that the Veteran was never provided an examination with a physician to determine whether he currently has a testicular condition, to include hydrocele.  As such, the prior remand instructions were not carried out and the case must be remanded to provide the Veteran with a VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Records of any treatment the Veteran received from the Miami, Florida VA Medical Center, and the Homestead, Florida VA Community Based Outpatient Clinic, dating since August 2010 should be obtained.  All attempts to procure these records should be documented in the claims file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  Schedule the Veteran for a VA urological examination with a physician in order to determine whether the Veteran currently has a diagnosis of hydrocele (claimed as a right testicle condition).  The examiner should state a diagnosis for any current testicular condition found, to include hydrocele.  

If a current testicular condition is found, the examiner should address the etiology of the Veteran's testicular condition.  Specifically, the examiner is asked to state whether the Veteran's current testicular condition at least as likely as not (at least a 50-50 probability) had its onset in or is otherwise related to the Veteran's military service. 

The VA examiner is specifically instructed to discuss the Veteran's swollen right testicle in May 1975 and May 1976 and in-service diagnosis of hydrocele noted in his service treatment records.  The examiner should also discuss the Veteran's lay testimony that he was issued boxer shorts in service, which did not provide proper support for running and speed marches, leading to his testicular injury, as well as the Veteran's assertion of ongoing testicular pain since service.  See November 2008 Veteran lay statement.

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



